Citation Nr: 0607864	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an effective date prior to November 5, 
1996 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether an October 15, 1985 rating decision denying 
service connection for PTSD contains clear and unmistakable 
error (CUE).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the RO.  

The Board remanded this case back to the RO for additional 
development in June 2004 and April 2005.  

In the April 2005 remand, the Board characterized the issue 
on appeal as entitlement to an effective date earlier than 
November 5, 1996 for the grant of service connection for 
PTSD, to include the issue of whether an October 1985 rating 
decision should be revised or reversed on the basis of CUE.  

Whereas additional development is needed in regard to the CUE 
portion of the appeal, this matter will be addressed as a 
separate issue so as to provide the veteran with the greatest 
clarity in this regard.  

The issue of whether an October 15, 1985 rating decision 
denying service connection for PTSD contains CUE is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
PTSD was denied in an unappealed November 1983 rating 
decision.  

2.  The veteran's application to reopen the claim of service 
connection for PTSD was received on April 1, 1985, and the 
claim was denied in an October 15, 1985 rating decision.  

3.  The veteran submitted a Notice of Disagreement with the 
October 1985 rating decision and was issued a Statement of 
the Case in February 1986; the veteran did enter a timely 
Substantive Appeal from the rating decision.  

4.  The veteran reapplied to reopen his claim of service 
connection for PTSD on November 5, 1996, and, in an October 
1997 rating decision, service connection was granted 
effective on November 5, 1996.  



CONCLUSION OF LAW

An effective date for the grant of service connection for 
PTSD earlier than November 5, 1996, the date that the veteran 
applied to reopen his claim may not be assigned.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, relevant 
corresponding records.  

As this appeal concerns a claim for an effective date prior 
to November 5, 1996 and not the current level of disability, 
a contemporaneous examination is not "necessary" under 
38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision but pursuant to 
the prior June 2004 Board remand.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later. However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. § 
3.400(q)(1)(i).  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In this case, the veteran's initial claim for service 
connection for PTSD was received on January 25, 1983.  The RO 
denied this claim in a November 1983 rating decision on the 
basis that evidence received as of that date did not show 
that the diagnostic criteria for PTSD had been met.  

The veteran's Notice of Disagreement with the November 1983 
rating decision was received in January 1984, and a Statement 
of the Case addressing the issue of service connection for 
PTSD was issued in February 1984.  

Following this issuance, the veteran did not again contact VA 
regarding his claim until the receipt of a further lay 
statement on April 1, 1985.  

In a June 1985 letter, the RO notified the veteran that his 
letter was received outside the one-year time period for 
completing an appeal but that his claim would be considered 
again on the basis of new and material evidence.  

In August 1985, the RO received a letter from a VA group 
therapy facilitator who had treated the veteran since 1983.  
This treatment provider noted that the veteran currently 
suffered from PTSD.  

In an October 15, 1985 rating decision, the RO cited the 
August 1985 letter but continued the denial of the veteran's 
claim.  The veteran responded with a Notice of Disagreement 
in January 1986 and was issued a Statement of the Case in 
February 1986.  

Subsequently, in July 1986, the veteran submitted a lay 
statement and VA treatment records, including a May 1985 
mental health treatment note containing an assessment of 
probable PTSD.  

In the accompanying letter, the veteran indicated that he 
sought to have a personal hearing in conjunction with his 
claim rescheduled and noted that the attached VA records were 
being submitted "to help my claim."  

The veteran further noted in a September 1986 statement that 
he sought an additional postponement of his hearing, as he 
was participating in a VA program and was "just beginning to 
deal seriously with Vietnam combat issues and their effect on 
my subsequent lifestyle."  

He indicated that, by a hearing, VA would have "a complete 
understanding of the case."  His September 1986 hearing was 
cancelled on account of a hospitalization, and it does not 
appear that a hearing was subsequently conducted.  

In August 1987, the veteran was scheduled for a VA 
psychiatric examination in connection with his claim.  It is 
noted that he failed to report for the examination without 
explanation.  His "whereabouts" were noted to be unknown, 
and it was recommended that the claim be disallowed.  

Another RO received the veteran's application to reopen his 
claim of service connection for PTSD in on November 5, 1996.  

Following additional evidentiary development, including an 
August 1997 VA psychiatric examination, the RO granted 
service connection for PTSD in an October 1997 rating 
decision and assigned a 100 percent evaluation as of November 
5, 1996.  

In reviewing the relevant evidence and procedural history in 
this case, the Board is aware that the RO assigned an 
effective date of November 5, 1996 because that was the date 
that the veteran's application to reopen the claim was 
received.  The question thus becomes whether the preceding 
rating decisions were "final," as defined under 38 U.S.C.A. 
§ 7105(c).  

The Board has reviewed the documentation surrounding the 
November 1983 rating decision and find that this decision is 
"final."  The only submission that could be considered a 
Substantive Appeal in this case is the statement received on 
April 1, 1985, but this statement was received more than a 
year after both the decision's issuance and the issuance of 
the associated Statement of the Case.  Accordingly, the 
veteran's appeal was not timely.  38 C.F.R. § 20.302(b).  

The April 1, 1985 statement, however, also served as a claim 
to reopen, which was denied in an October 1985 rating 
decision.  Following a Notice of Disagreement, the veteran 
was issued a Statement of the Case in February 1986.  

However, the veteran did not submit a timely VA Form 9 
(Appeal to Board of Veterans' Appeals).  He did submit two 
statements within one year of the October 1985 rating 
decision that clearly addressed his ongoing treatment with 
VA.  The Board is of the opinion that neither statement could 
be construed as evidence of the veteran's intent to appeal 
from the October 1985 rating decision under 38 C.F.R. 
§ 20.202.  

As indicated hereinabove, the RO did not find that an appeal 
had been perfected, and the claim was disallowed after the 
veteran failed to report for a VA psychiatric examination 
scheduled to assist the veteran in connection with his claim.  
Significantly, it was noted that the veteran could not be 
located, and the case never went before the Board for a 
decision.  

The record also shows that the veteran next contacted the RO 
in connection with his claim in November 1996.  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

Here, the evidence does not supports an earlier effective 
date for the grant of service connection for PTSD, as the 
October 1985 rating decision became final because the veteran 
did not timely appeal therefrom.  On this basis, the appeal 
for earlier effective must be denied.  



ORDER

An effective date earlier than November 5, 1996 for the grant 
of service connection for PTSD is denied.  



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

In the April 2005 remand, the Board noted that the veteran 
had made allegations of CUE in a prior rating decision.  The 
Board observed that the RO had interpreted these allegations 
as concerning an October 1997 rating decision but found that, 
instead, the allegations addressed an October 1985 rating 
decision.  

As this matter (e.g., CUE in the October 1985 rating 
decision) had not previously been addressed by the RO, the 
Board remanded this case for further adjudication and, if 
necessary, the issuance of a Supplemental Statement of the 
Case (SSOC).

For reasons that are unclear to the Board, however, the RO, 
in an August 2005 SSOC, determined that there was no CUE "in 
the rating decision of October 1997."  

While the SSOC contains a brief reference to the October 1985 
rating decision, it includes no analysis pertaining to the 
question of whether this decision, as opposed to the October 
1997 rating decision, contains CUE.  See 38 C.F.R. § 3.105.  

For this reason, this matter is again REMANDED to the RO for 
the following action:

The RO must adjudicate the issue of 
whether an October 15, 1985 rating 
decision (rather than an October 1997 
rating decision) contains CUE insofar as 
the claim for service connection for PTSD 
was denied.  If the determination of this 
claim remains unfavorable, the veteran 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an appropriate opportunity to 
respond thereto.  Any discussion of this 
claim in a Supplemental Statement of the 
case must center on the October 15, 1985 
rating decision for the reasons indicated 
hereinabove.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


